     Case 1:19-cr-00444-ILG Document 4 Filed 10/03/19 Page 1 of 1 PageID #: 14
                       MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG. R JDGE         VERA SCANLON                            DATE :     10/3/19

DOCKET NUMBER:            19CR444(ILG1                              TOG#: (g '           - (g »
DEFENDANT'S NAME : _                 [Qlwin. j^ifalcO                                        ^
                           .^Present            Not Present              Custody          Bail

DEFENSE COUNSEL:            Vioc^n't' Mflr-Knelli
                               Federal Defender             CJA               Retained

A.U.S.A:   LIZ GEDDES / MEGAN FARRELL                      CLERK: K.Ouinlan / L Hugh / E Williams

INTERPRETER :                                              (Language)

 X Defendant arraigned onthe : X indictment             superseding indictment          probation violation
 X    Defendant pleads NOT GUILTY to ALL counts.
      DETENTION HEARING Held.            X. Defendant's first appearance.
             Bond set at ^2lX)| OOP                   . Defendant         released       held pending
             satisfaction of bond conditions.
             Defendant advised of bond conditions set by the Court and signedthe bond.
              Surety(ies) sworn, advised of bond obligations bythe Court and signed the bond.
              (Additional) surety/ies to co-sign bond by
             After hearing, Court orders detention incustody.            Leave to reopen granted
      Temporary Orderof Detention Issued. Bail Hearing set for

     At this time, defense counsel states on the record that the defendant does not have a bail
     application / package. Order of detention entered with leave to reapply to a Magistrate
     or to the District Court Judge to whom the case will be assigned.

_X_ Order ofExcludable Delay/Speedy Trial entered. Start                           Stop |o| u|l^
      Medical memo issued.

      Defendant failed to appear, bench warrant issued.

      Status conference set for I.                                  before Judge Gikss>cr
Other Rulings: Proper-kj mud" tae.                                        lolil|l^.
